Stark App. No. 2001CA00380, 2002-Ohio-7369. Discretionary appeal and cross-appeal allowed; cause held for the decision in 2002-0579, Burkhart v. CNA Ins. Co., Stark App. No. 2001CA00265, 2002-Ohio-903; and briefing schedule stayed.
Resnick, J.,
would deny the appeal, allow the cross-appeal on Propositions of Law Nos. I and II, reverse the judgment of the court of appeals on these two propositions of law, and remand the cause to the trial court for further proceedings consistent with Ferrando v. Auto-Owners Mut. Ins. Co., 98 Ohio St.3d 186, 2002-0hio-7217, 781 N.E.2d 927.
F.E. Sweeney and Pfeifer, JJ., dissent and would deny the appeal and cross-appeal.